Exhibit 10.2

 

SUBLEASE

 

THIS SUBLEASE (“Sublease”), made this 30th day of June, 2004, by and between PPD
DEVELOPMENT, LP, a Texas limited partnership (“Sublessor”), and Trimeris, Inc.,
a Delaware corporation (“Sublessee”).

 

WHEREAS, Sublessor is presently the tenant of the building known as the RTP Lab
Building located at 3500 Paramount Parkway, Morrisville, North Carolina (the
“Premises”), more particularly described on Schedule 1;

 

WHEREAS, said tenancy is pursuant to that lease (the “Lease”) dated December 16,
1998 and amended on February 28, 2000 and October 1, 2002 between Sublessor and
Duke Realty Limited Partnership (the “Lessor”), a true and correct copy of which
is attached hereto as Schedule 2; and

 

WHEREAS, Sublessor and Sublessee desire to enter into this Sublease for the
Premises.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, it is agreed as follows:

 

1. Premises. Sublessor hereby leases the Premises (as herein defined) to
Sublessee, and Sublessee hereby leases the Premises from Sublessor for
pharmaceutical research and development laboratory purposes and general office
purposes related thereto. Sublessee agrees to comply with all applicable laws
and regulations, including but not limited to those enumerated in Section 3 of
the Lease.

 

2. Term. The term of this Sublease shall commence on January 1, 2005 (the
“Commencement Date”) and shall continue up to and including 12:00 midnight on
January 23, 2015 (the “Termination Date”). Notwithstanding the foregoing,
Sublessee shall have exclusive occupancy of the Premises on and after December
1, 2004 for the purpose of occupancy, planning and tenant improvements as
described herein.

 

3. Rent. Sublessee shall make monthly payments of base monthly rental (the “Base
Rent”) to Sublessor for the Premises, in advance, without demand, deduction or
offset, according to the following schedule:

 

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

1/2005-9/2005

   $ 60,000.00

10/2005-12/2005

   $ 90,000.00

1/2006-12/2007

   $ 125,670.12

1/2008-12/2008

   $ 128,185.58

1/2009-12/2009

   $ 130,752.37

1/2010-12/2010

   $ 133,370.50

1/2011-12/2011

   $ 136,039.96

1/2012-12/2012

   $ 138,760.76

1/2013-12/2013

   $ 141,532.89

1/2014-1/2015

   $ 144,356.36



--------------------------------------------------------------------------------

Rent shall be due and payable commencing upon the Commencement Date, and on the
first day of each month thereafter until the Termination Date. Base Rent
payments for any fractional calendar month of the Sublease term shall be
prorated.

 

4. Operating Expenses. Sublessee shall pay to Sublessor as additional rent
“Sublessee’s Share of Direct Expenses” (as herein defined) in advance on the
Commencement Date and on the first day of each month thereafter until the
Termination Date. Sublessee’s Share of Direct Expenses shall be prorated for any
fractional calendar month of the Sublease term. “Direct Expenses” shall include
Taxes, Insurance and CAM Expense for which Sublessor is responsible under
Sections 2(b), (c) and (d) of the Lease. Sublessee’s Share of Direct Expenses
shall be as follows:

 

Period

--------------------------------------------------------------------------------

   Percentage of
Direct Expenses


--------------------------------------------------------------------------------

 

1/2005-9/2005

   48.70 %

10/2005-12/2005

   73.05 %

1/2006-1/2015

   100.00 %

 

In addition to the Sublessee’s Share of Direct Expenses, Sublessee shall pay,
for the entire period of the Sublease, 100% of all other expenses which
Sublessor must pay directly or indirectly under the Lease including but not
limited to utilities, janitorial, security, maintenance and disposal of
hazardous waste generated in the normal course of business. Reconciliation of
the expenses shall be conducted at the end of each calendar year in accordance
with Section 2(e) of the Lease.

 

5. Security. Sublessee shall provide Sublessor an initial security deposit in
the form of cash or a letter of credit in an amount equal to six months’ Base
Rent based on the 2006 monthly rental rate, or $754,020.72, (the “Security
Deposit”). Provided Sublessee has met its rental obligation during the first
twelve months of the Sublease, the Security Deposit shall be reduced to an
amount equal to four months’ Base Rent based on the 2006 monthly rental rate, or
$502,680.48. Provided Sublessee has met its rental obligation for an additional
twelve months, the Security Deposit shall be reduced to an amount equal to one
month’s Base Rent based on the 2006 monthly rental rate or $125,670.12 (the
“Minimum Deposit”) and Sublessee shall maintain a working capital balance of $25
Million (the “Balance”). Should Sublessee’s working capital fall below the
Balance in any given month following the reduction in Security Deposit to the
Minimum Deposit, Sublessee must post a Security Deposit as follows:

 

  a. If Sublessee does not meet the Balance in the first three years after the
Minimum Deposit is required, the Security Deposit shall be increased to an
amount equal to six months’ Base Rent at the prevailing rate.

 

  b. If Sublessee fails to the meet the Balance after the first three years
after the Minimum Deposit is required, the Security Deposit shall be increased
to an amount equal to three months’ Base Rent at the prevailing rate.

 

2



--------------------------------------------------------------------------------

The Security Deposit will decrease to the Minimum Deposit after Sublessee has
provided Sublessor evidence of maintaining the Balance for four consecutive
quarters. Should Sublessee use less than $750,000 to upfit the Premises,
Sublessee shall post an additional amount as a security deposit. The amount of
the additional security deposit shall equal the difference between the actual
amount spent for upfit and $750,000.

 

6. Furniture, Fixtures and Equipment.

 

  a. Furniture. Certain types of furniture including, but not limited to office
furniture, systems furniture, chairs, tables, conference and break room
furniture, appliances, reception furniture, shelving in office areas, storage
racking and exercise equipment, (the “Furniture”) shall not be covered under
this agreement. Sublessor and Sublessee may enter into an agreement regarding
the purchase and sale of the Furniture separate and apart from this Sublease
Agreement.

 

  b. Fixtures and Equipment. Laboratory furniture, fixtures and equipment
(“F&E”) owned by Sublessor which are materially related to the use of the
Premises for pharmaceutical research and development laboratory purposes shall
remain in place and available for Sublessee’s use. F&E includes but is not
limited to access and security systems, chemical and biological hoods,
laboratory casework, walk-in coolers, chemical safety cabinets (both interior
and exterior) and laboratory furniture. Sublessor agrees that all building
systems and F&E have been repaired and maintained in a manner suitable to
support Sublessor’s use of the Premises for the purposes set forth above in this
subparagraph and will be maintained in such manner through the Commencement Date
and, to the best of its knowledge, all building systems and F&E shall be in good
working order on the Commencement Date subject to normal wear and tear and
excluding any damage caused by Sublessee, its agents, contractors or invitees
during its non-exclusive use of the Premises prior to the Commencement Date.
Furthermore, Sublessor shall provide Sublessee with current certification as of
the Commencement Date of all F&E which has been certified for PPD’s use.
Sublessor shall repair any damage to the Premises which results from Sublessor’s
removal of any leased or other furniture or equipment from the Premises.

 

7. Condition and Maintenance. The Premises shall be provided to Sublessee in a
clean condition and good state of repair, consistent with the expected use as a
pharmaceutical research and development laboratory and related office use.
Sublessee agrees to maintain the Premises in the same condition as the Premises
were at the Commencement Date, reasonable wear and tear excepted. Sublessee
shall have all of Sublessor’s signage rights under the Lease and shall obtain
written consent of Lessor as required by the Lease before erecting any sign on
the Premises. Sublessor shall furnish Sublessee copies of all warranties and
repair agreements relating to the Premises or any component thereof.

 

8. Hazardous Materials/Environmental Testing. Except as set forth herein,
Sublessee agrees to comply with the provisions of the Lease in Section 24
regarding

 

3



--------------------------------------------------------------------------------

Hazardous Materials as defined therein. Sublessor agrees to provide up to
$5,300.00 towards Sublessee’s environmental assessment (as described herein, the
“Assessment”) performed, at its expense, prior to the Commencement Date in
accordance with all applicable federal and state laws. The nature, scope and
schedule of the Assessment shall be agreed upon by the parties in writing. At
Sublessor’s expense, any adverse conditions identified by the Assessment or any
subsequent assessment performed by Sublessee prior to the Commencement Date at
its expense shall be remediated in accordance with all applicable law and with
appropriate methodology to bring the Premises into compliance with all such laws
by the Commencement Date.

 

During any Assessment or remediation, access to the affected area shall be
restricted. During any such period, only Sublessor’s authorized personnel may
enter the Premises and only for routine maintenance. Once the assessment of an
area is complete, access to the area shall be restricted to Sublessor’s
authorized personnel for routine maintenance only.

 

On the Termination Date, Sublessee shall be responsible for providing Sublessor
an environmental assessment materially similar to the Assessment outlined above
and Sublessee shall likewise be responsible for the cost of the Assessment up to
$5300.00. Sublessee shall be responsible for remediation of any adverse
conditions arising during the term of this Sublease in accordance with all
applicable law and with appropriate methodology to bring the Premises into
substantial compliance with all such laws by the Termination Date to the extent
practicable. Notwithstanding the foregoing, or anything to the contrary
elsewhere in this Sublease or in Section 24 of the Lease, Sublessee shall not be
responsible or liable for any adverse conditions known or unknown which exist
prior to the Commencement Date or which are not caused by Sublessee, its agents,
employees and invitees during the Sublease. In addition, as between Sublessor
and Sublessee, the Sublessor shall not be responsible or liable for any adverse
conditions known or unknown which occur during the Sublease which are not caused
by the Sublessor, its agents, employees and invitees during the Sublease.

 

9. Compliance with the Lease. This Sublease shall be subject to the terms and
conditions of the Lease. Sublessee shall not be entitled to any rights under
this Sublease which are not granted to the Sublessor as Lessee under the Lease
and any provision herein purporting to the contrary shall be null and void.
Sublessee shall comply with all terms and conditions imposed on Sublessor in the
Lease, including but not limited to the Lessor’s Rules and Regulations, except
as specifically otherwise addressed in this Sublease. Without limiting the
generality of the foregoing, the provisions in the Lease for payment of rent,
the provision of security including the Letter of Credit and covenants which may
be performed only by the Sublessor, such as avoidance of Sublessor’s bankruptcy,
insolvency or appointment of a receiver, shall not be applicable to Sublessee.

 

10. Sublessee Improvements. Sublessee shall not make any alterations to the
Premises without the prior consent required by the Lease. Subject to Sublessor’s
review and approval of Sublessee’s plans, (approvals shall not be unreasonably
withheld, conditioned or delayed), Sublessee shall be permitted to upgrade the
Premises to

 

4



--------------------------------------------------------------------------------

Biosafety Level 2 or 3, add additional office and laboratory space consistent
with its use of the Premises for pharmaceutical research and development
laboratory and related office purposes and make usual and customary
non-structural alterations in the ordinary course of business. Any request for
Sublessor’s and Lessor’s consent shall be accompanied by plans and
specifications sufficient in detail to permit Sublessor and Lessor to perform
its evaluation. Sublessee shall pay all costs for all such improvements approved
by the Sublessor and Lessor. All such improvements shall be constructed by
Lessor and such construction may be performed by a subsidiary, affiliate or
employees of Lessor pursuant to a construction contract to be entered into by
and between Lessor and Sublessee. Any and all improvements erected by Sublessee
shall, at Lessor’s option, be the property of the Lessor and shall remain at the
Premises upon termination of the Sublease. Sublessor shall provide Sublessee
with all relevant design and construction records which are in its possession.
Prior to December 1, 2004, Sublessee shall have non-exclusive access for such
occupancy planning and tenant improvement purposes. Sublessee agrees that it
shall conduct any such work at its expense and so as not interfere with the
current occupancy of the building by Tenant or any existing subtenant. Sublessor
agrees that it shall coordinate access to the building with Sublessee to enable
Sublessee to perform its necessary work prior to December 1, 2004.

 

11. Indemnity. Sublessee hereby agrees to defend, indemnify and hold Sublessor
and the Lessor harmless from and against any and all expenses, including, but
not limited to reasonable attorneys’ fees, loss, claims or liability for injury
to person or property arising out of the acts or omissions of Sublessee, or for
its breach of the Sublease. Sublessor hereby agrees to defend, indemnify and
hold Sublessee harmless from and against any and all expenses, including but not
limited to reasonable attorneys’ fees, loss, claims or liability for injury to
person or property occasioned by any acts or omissions of Sublessor, including
without limitation its breach of this Sublease or its breach of the Lease.

 

12. Default. Sublessee shall be deemed to be in default under this Sublease if
Sublessee shall fail to pay any monthly rental within five (5) days after the
same is due. In the event Sublessee fails to pay any installment of Rent or
Direct Expenses within fifteen (15) days of the due date of such installment,
Sublessee shall pay to Sublessor on demand a late charge in an amount equal to
four percent (4%) of such installment. Further, Sublessee shall be deemed to be
in default if Sublessee shall fail to pay any other sums or perform any other
obligations hereunder after twenty (20) days written notice, or in the event of
Sublessee’s bankruptcy, insolvency, receivership or assignment for the benefit
of creditors. In addition, any acts or omissions by the Sublessee hereunder
which would constitute an event of default under the Lease shall be deemed a
default hereunder. Sublessor shall be deemed to be in default under this
Sublease if Sublessor shall fail to perform any obligations hereunder after
twenty (20) days written notice from Sublessee.

 

In the event of any default by Lessor under the Lease, Sublessor agrees to
exercise its best efforts to enforce the Lease and cause the Lessor to cure such
default, and if Sublessor shall fail to exercise its best efforts to enforce the
Lease and cause the Lessor to cure such default, so long as Sublessee is not in
default hereunder, Sublessee may, in its own name and behalf and/or in the name
of and on behalf of Sublessor, seek to enforce the Lease and cause the Lessor to
cure such default. Any damages resulting from Lessor’s default under the Lease
shall be paid to Sublessee. In the event that Sublessor

 

5



--------------------------------------------------------------------------------

shall be in default under the Lease, other than as a result of any default
hereunder by Sublessee, Sublessee shall have the right to cure such default and
to recover its damages incurred in curing such default, together with reasonable
attorneys fees, from Sublessor. Sublessee shall have the right of offset for
such damages as have been judicially determined against the rents payable by
Sublessee to Sublessor hereunder, provided that in the case of Sublessee’s
payment to Lessor of any rent due and payable by Sublessor to Lessor for any
period, the Sublessee may offset any rents payable by Sublessee to Sublessor
against such rents without any judicial determination.

 

13. Termination. If either party to this Sublease is in default under the
Sublease and such default has not been cured within the specified time period
for cure, if any, the nonbreaching party may immediately terminate this Sublease
upon written notice to the breaching party, without prejudice to any other
remedies it may have hereunder or at law or in equity, including without
limitation the right to damages. If the Lease is terminated, this Sublease shall
automatically be cancelled and terminated and both parties hereto shall be
relieved of all further liability hereunder, except for any liability incurred
or accrued prior to the termination of this Sublease, provided, however, that if
the Lease and this Sublease are terminated as a result of a default by Sublessor
under the Lease, such termination shall be a breach of the terms hereof and
Sublessee shall have all rights and remedies and be entitled to all damages
against Sublessor available at law and equity as a result of, arising out of or
caused by such default and termination.

 

14. Sublessor’s Access. Sublessor and/or Lessor may at reasonable times upon
reasonable prior notice enter the Premises to view them, show them to others
and/or make repairs and alterations as they deem necessary without unreasonably
interfering with Sublessee’s operations.

 

15. Subordination. This Sublease shall be subject and subordinate to the Lease,
any and all mortgages, deeds of trust and other instruments in the nature of a
mortgage, now or any time hereafter, and any lien or liens on the property of
which the Premises are a part. Sublessee shall, when requested, promptly execute
and deliver such written instruments as shall be necessary to show any such
subordination of this Sublease. Sublessee shall endeavor to obtain a consent and
non-disturbance agreement (“CNDA”) from the Lessor and any mortgagee on the
Premises in a form reasonably acceptable to the Sublessee, and Sublessor agrees
to cooperate with the Sublessee in obtaining a CNDA.

 

16. Assignment. Sublessee shall not have the right to sublet the Premises or
assign this Sublease without the prior written consent of Sublessor and Lessor,
which shall not be unreasonably withheld, conditioned or delayed provided that
the consent of the Sublessor is subject to the consent of the Lessor as set out
in the Lease. Notwithstanding any assignment of this Sublease or any subletting
of all or a portion of the Subleased Premises by the Sublessee, the Sublessee
shall remain liable for all obligations under this Sublease.

 

17. Lessor Consents. Sublessor shall join with Sublessee in making all requests
for consents and approvals required under the Lease and Sublease and will
exercise its best efforts to secure Lessor’s consent and approval as requested.

 

6



--------------------------------------------------------------------------------

18. Removal of Property. In the event of the termination of the Sublease,
Sublessee shall have the right to remove its property from the Premises,
provided that Sublessee shall repair any damage to the Premises resulting from
the removal thereof.

 

19. Brokers. Sublessor and Sublessee represent that the only brokers involved in
this Sublease are as follows: The Staubach Company, Equis Corp and Colliers
Pinkard. Sublessor shall pay all commissions due to the brokers pursuant to a
separate agreement.

 

20. Notice. All notices, demands, submissions and consents required hereunder
shall be in writing and shall be delivered either personally or by U. S.
certified mail, postage prepaid and return receipt requested, to the following
addresses:

 

If to Sublessor:

PPD Development, LP

3151 S. 17th Street

Wilmington, NC 28412

Attention: Director, Corporate Site Services

With a Copy to: General Counsel (same address)

 

If to Sublessee:

Trimeris, Inc.

3518 Westgate Drive, Suite 300

Durham, NC 27707

Attention: Robert R. Bonczek, General Counsel

 

Notices shall be deemed to be given and received when actually delivered or on
the third day after being placed in the U. S. Mail and mailed as aforesaid.
Sublessor shall provide Sublessee copies of all notices which it gives or
receives under the Lease.

 

21. Governing Law. This Sublease shall be construed and enforced in accordance
with the laws of North Carolina, without giving effect to principles of
conflicts of laws.

 

22. Right to Sublease, Quiet Enjoyment. Sublessor warrants and covenants that it
has the right to enter into this Sublease, that it has not assigned its Lease or
sublet its interest in the Premises to any other party, and that so long as
Sublessee performs its obligations under this Sublease, the Sublessee shall have
the right to the use and occupancy of the Premises free and clear of the claims
and tenancies of all parties. Sublessor has not granted a leasehold mortgage,
deed of trust or other lien or encumbrance (a “Lien”) upon its leasehold estate
in the Premises, and any Lien hereafter granted shall be subordinate and subject
to the terms hereof.

 

23. Binding Effect. This Sublease shall be binding upon and inure to the benefit
of the parties hereto and their successors and assigns.

 

24. No Charge. The Sublessor shall make no administrative charge for performing
its obligations hereunder or under the Lease.

 

7



--------------------------------------------------------------------------------

25. Memorandum of Lease. Sublessor and Sublessee agree to execute a memorandum
of this Sublease for recording in the Wake County Registry.

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLESSOR:   SUBLESSEE: PPD DEVELOPMENT, LP   TRIMERIS, INC. By:   PPD GP, LLC  
          Its General Partner         By:  

/s/ Fred B. Davenport

--------------------------------------------------------------------------------

  By:  

/s/ Robert R. Bonczek

--------------------------------------------------------------------------------

Name:   Fred B. Davenport   Name:   Robert R. Bonczek Title:   President  
Title:   CFO

 

8



--------------------------------------------------------------------------------

Schedule 1

 

(Description of Land; Floor Plans)*

 

 

 

* Omitted because such Schedule does not contain information material to an
investment decision. Trimeris agrees to furnish supplementally a copy of this
Schedule to the Commission upon request.



--------------------------------------------------------------------------------

Schedule 2

 

(Attach Lease and Amendments)*

 

 

 

* Included with this Form 10Q as Exhibit 10.3.